Citation Nr: 0015640	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  98-15 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death based on tobacco use/nicotine dependence 
during active service.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran was honorably discharged from the United States 
Marine Corps in November 1968 with over 25 years of active 
duty service.  He died on November [redacted], 1997.  The 
appellant is the surviving spouse of the deceased veteran.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 1998 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran was honorably discharged from the Marine 
Corps in November 1968 with over 25 years of active duty 
service.  He died in November 1997.

2.  The appellant is the unremarried surviving spouse of the 
veteran.

3.  The veteran's death certificate reflects that he died in 
November 1997 due to chronic obstructive pulmonary disease 
(COPD), due to, or as a consequence of cigarette smoking.

4.  The evidence of record reflects that the veteran had a 
long history (40 years - 1942 to 1982) of cigarette smoking, 
a period which included his entire 25 year military service 
career.

5.  The appellant's claim of service connection for the cause 
of the veteran's death is plausible, but the RO has not 
obtained sufficient evidence for correct disposition of this 
claim.

CONCLUSION OF LAW

The appellant has presented a well-grounded claim of service 
connection for the cause of the veteran's death, and VA has 
not satisfied its duty to assist her in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5107(a), a VA claimant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that a claim of entitlement to 
service connection is well grounded.  See Robinette v. Brown, 
8 Vet. App. 69, 73 (1995).

A well-grounded claim for service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the asserted in-service disease or injury and 
the present disease or injury.  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table); Epps v. Gober, 126 F. 3d 1464, 1468 (Fed. Cir. 
1997) (expressly adopting definition of well-grounded claim 
set forth in Caluza), cert. denied sub nom. Epps v. West, 118 
S.Ct. 2348 (1998).  Where the determinative issue involves 
medical etiology or a medical diagnosis, competent medical 
evidence that a claim is "plausible" or "possible" is 
generally required for the claim to be well grounded.  Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

Alternatively, the third Caluza element can be satisfied by 
evidence of a chronic disease in service or, in the absence 
thereof, by continuity of symptomatology after service, as 
long as there is still medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the symptomatology.  38 C.F.R. § 3.303(b) (1999); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  A chronic disability in 
service can be shown by either evidence contemporaneous with 
service or evidence that is post-service.  Savage, 10 Vet. 
App. at 495.

However, although identical in-service and current diagnoses 
are not required for purposes of a § 3.303(b)-based well-
grounded claim, see Hodges v. West, 13 Vet. App. 287 (2000), 
a claimant diagnosed with a chronic condition shown after 
service must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
See Voerth v. West, 13 Vet. App. 117 (1999).

The evidence submitted in support of a claim must be accepted 
as true for the purposes of determining whether the claim is 
well grounded except when the evidentiary assertion is 
"inherently incredible" or when the fact asserted is beyond 
the competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(1999).  The service-connected disability will be considered 
as the principal cause of death when such disability, singly 
or jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  To be considered a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  38 C.F.R. 
§ 3.312(c)(1).  It is not sufficient to show that the 
service-connected disability casually shared in producing 
death; rather, a causal connection must be shown.  Id.
With respect to tobacco use, the General Counsel of VA has 
held in the past that, generally, service connection could be 
granted for identifiable residuals of injury or disease 
related to tobacco use during military service.  VAOPGCPREC 
2-93, 58 Fed. Reg. 42756 (1993).  The General Counsel later 
clarified its position by holding that a determination as to 
whether service connection for disability or death 
attributable to tobacco use subsequent to military service 
can be established on the basis that tobacco use resulted 
from nicotine dependence arising in service, and therefore is 
secondarily service connected pursuant to 38 C.F.R. 
§ 3.310(a), depends upon (1) whether nicotine dependence may 
be considered a disease for purposes of the laws governing 
veterans' benefits, (2) whether the veteran acquired a 
dependence on nicotine in service, and (3) whether that 
dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  These three questions must be 
answered in the affirmative, before service connection can be 
established.  VAOPGCPREC 19-97, 62 Fed. Reg. 37954 (1997).

In view of the foregoing, the Board concludes that the 
appellant has submitted a well grounded claim on the basis 
that her late husband's death by COPD is service connected on 
a secondary basis to his tobacco use/nicotine dependence that 
evidently had its onset in service.  In this case, the 
medical evidence shows that the veteran's death by COPD was 
due to cigarette smoking, and hence, a logical inference can 
be drawn to conclude that his 40 year history of smoking - a 
period of time which would have included his entire 25-year 
service career - may have contributed to cause his death in 
November 1997.  The Board is, of course, aware that the 
evidence does not show that he became "nicotine dependent" 
per se during service.  Nevertheless, in view of the critical 
facts in this case - a long history of tobacco use that 
clearly extended throughout the veteran's entire military 
service and the medically established cause of the death due 
to cigarette smoking - the Board will consider that the 
appellant has, at a minimum, presented a plausible claim.  It 
is important to emphasize that the well grounded standard is 
a rather low threshold, see Hensley v. West, No. 99-7029 
(Fed. Cir. May 12, 2000) (Federal Circuit stated that the low 
threshold for well-grounded claims is appropriate in light of 
the uniquely pro-claimant nature of the veterans compensation 
system, and hence, in assessing whether the requisite 
threshold has been satisfied, the statutes, rules and cases 
make clear that VA must construe all facts, make all 
inferences, and apply all presumptions in favor of the 
veteran), and thus, as stated above, evidence is presumed to 
be credible for such purposes.  King, 5 Vet. App. at 21.

Accordingly, as this claim is found to be well grounded, VA 
has a duty to assist in the development of facts relating to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103 (1999).  However, further development of the 
appellate record is in order, as detailed below in the REMAND 
portion of this decision.


ORDER

The appellant's claim of service connection for the cause of 
the veteran's death is well grounded, and, to that extent, 
the appeal is granted.


REMAND

Having found the claim of service connection for the cause of 
the veteran's death well grounded, additional development of 
this issue is in order.  Specifically, and to fully address 
this claim pursuant to the General Counsel's holding in 19-
97, the RO should obtain a medical opinion to address the 
cause of the veteran's death.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should refer the veteran's 
claims folder for review by a VA 
physician specializing in pulmonary 
diseases and, if possible, with a sub-
specialty in smoking-related diseases.  
The specialist should undertake a 
longitudinal review of the veteran's 
medical records and render an opinion as 
to the relationship, if any, between the 
medical conditions treated during 
service, and in particular, the history 
of his cigarette smoking, and the 
conditions that caused his death in 
November 1997.  The specialist should 
address this subject on two levels:  
cause-and-effect etiology between a 
condition treated in service and the 
conditions responsible for his death; 
and, if a cause-and-effect relationship 
is not shown, whether any condition, 
particularly, any disease that the 
specialist believes is related to the 
veteran's long history of smoking dating 
back to service, contributed materially 
or substantially to any condition 
responsible for his death.  On this 
latter point, it is also requested that 
the specialist render an opinion 
addressing whether it is at least as 
likely as not that the veteran became 
nicotine dependent during service given 
the service medical record notation of 
long-term cigarette smoking and his 
reported accounts of tobacco use reported 
on his "Questionnaire" dated in 
September 1995.  The medical opinion 
should include a discussion by the 
reviewing specialist of all pertinent 
medical studies on the subject of 
nicotine dependence and smoking and 
smoking-related diseases.  This opinion 
should be based on a thorough and careful 
review of all the evidence contained in 
the claims folder.

2.  After completion of the above, the RO 
must readjudicate the appellant's claim, 
with consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained by 
the RO on remand.  The readjudication of 
this claim should be addressed pursuant 
to the General Counsel's holding in 
VAOPGCPREC 19-97, as alluded to above.  
Any additional evidentiary/medical 
development required to fully address 
this matter should be undertaken.

If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
her representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant need take no action until otherwise notified, 
but she and/or her representative may furnish additional 
evidence and argument to the RO while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109, 112 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals


 

